Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The office action is in response to the Amendment/Remarks filed on 12/14/2021.
Regarding the 35 USC 103 rejection, Examiner has fully considered Applicant’s arguments and amendments.
Applicant’s arguments with respect to the previous prior art combination of the record have been considered but are moot because the new grounds of rejection does not rely on any reference applied in the prior art rejection for any teachings or matter specifically challenged in the argument. The claims are rejected under a new grounds of rejection, which was necessitated by amendment. Examiner has introduced the Choksi reference to cure the deficiencies of the prior art combination of the record. 
Therefore, the present claims are rejected under 35 USC 103. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 11-15, 21, 23-29, and 31-34 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 20180137487 A1) in view of Grasso et al. (US 20150317568 A1) in view of Choksi et al. (US 20160307289 A1).

Regarding claim 11, Wang teaches a computer-implemented method for monitoring vehicle usage (Fig. 1a), comprising: 
receiving, by the computing device, an approval and an updated transportation plan from the server (paragraph [0081] teaches receiving a user input request that contains designated locations and times relative to the service where the location input may require establishing the field of acceptability based on one or more adjusted rules (i.e. updated transportation plan), wherein the relevant field of acceptability for the rideshare request may be accepted by the server (i.e. approval)); 
wherein the updated transportation plan comprises an updated departure time…, and an added pick-up location for picking up a second user …. (paragraph [0081] teaches receiving a user i.e. approval), wherein paragraph [0036] teaches the server can in turn communicate with a driver to assign transportation service for picking up a rider (i.e. second user));
after receiving the approval, collecting, by the computing device through Global Positioning System (GPS), time-based GPS tracking data of the computing device (paragraph [0081] teaches once the relevant field of acceptability for the rideshare request has been established, then the system may establish the service request is underway, the system may track the location of the driver over time, wherein paragraph [0070] teaches a GPS receiver may be disposed within the driver module device in the vehicle operated by the driver and may communicate with the servers for geolocation tracking purposes; see also: [0042, 0044]); 
determining, by the computing device based on the time-based GPS tracking data, a spatial proximity between a current location of the computing device and the planned departure location, and a temporal proximity between a current time and the updated departure time (paragraphs [0047-0049] teach ranges of acceptability relative to the driver for the pickup of the rider based on a predetermined timeframe and a predetermined distance and/or location of the vehicle’s geolocation to the rider; see also: [0078-0081]); 
determining whether the spatial proximity and the temporal proximity are within respective thresholds (paragraph [0081] teaches once the relevant field of acceptability for the rideshare request has been established, then the system may establish the service request is underway, the system may track the location of the driver over time, wherein paragraph [0072] the system may depend on the driver to collect information to confirm or verify the service request has begun);
receiving, by the computing device, the trigger request through the input option when the input option is enabled (paragraph [0081] teaches once the relevant field of acceptability for the rideshare request has been established, then the system may establish the service request is underway, the ;
transmitting, by the computing device, the time- based GPS tracking data of the computing device to the server for determining whether the vehicle has started and ended a trip in compliance with the updated transportation plan based on a comparison of the time-based GPS tracking data with locations in the updated transportation plan (paragraphs [0081-0082] teach the billing data may be transmitted upon the occurrence of an event, such as the vehicle stopping for a certain period of time at the designated location, or upon information request of the status of the vehicle, wherein paragraph [0091] teaches identifying verification factors in situations wherein the driver or passenger does not participate as expected, such in in the case where the driver may arrive at the specified rideshare request geolocation and stay for a certain predetermined time, which are based on the field of acceptability; see also: [0042-0044]). 
	Although Wang teaches receiving an updated transportation plan (see above), Wang does not explicitly teach transmitting, by a computing device, an initial transportation plan of a vehicle of a first user to a server for approval, wherein the initial transportation plan comprises a planned departure time, and a planned departure location; wherein the updated transportation plan comprises an updated departure time that is different from the planned departure time, and an added pick-up location for picking up a second user that is different from the planned departure location; in response to determining that the spatial proximity or the temporal proximity exceeds the respective thresholds, rendering, by the computing device on an interface of the computing device, a notification that the updated transportation plan has not started and an input option in a disabled status, wherein the input option, when enabled, is configured to receive a trigger request indicating that the updated transportation plan is started; in response to determining that the spatial proximity and the temporal proximity are within the respective thresholds, enabling, by the computing device, the input2Application No.: 16/743,071Attorney Docket No. 55KS-322354 Client Ref. No. D18F00053WO-USoption on the interface of the computing device; wherein the trigger request is transmitted prior to commencement of the vehicle to the added pick-up location.
	From the same or similar field of endeavor, Grasso teaches transmitting, by a computing device, an initial transportation plan of a vehicle of a first user to a server for approval (paragraph [0009] teaches a proposed trip by the driver is provided to the display with trip information including approximate start time, approximate start location, and an end location, which is transmitted to the server), 
wherein the initial transportation plan comprises a planned departure time (paragraph [0009] teaches a proposed trip by the driver is provided to the display with trip information including approximate start time, approximate start location, and an end location, which is transmitted to the server), 
and a planned departure location (paragraph [0009] teaches a proposed trip by the driver is provided to the display with trip information including approximate start time, approximate start location, and an end location, which is transmitted to the server, such as in paragraphs [0030-0032] teach employees commuting from their homes, which is a planned departure location),
wherein the updated transportation plan comprises an updated departure time that is different from the planned departure time (paragraphs [0009-0010] teach the driver and riders can negotiate via the server in order to identify a finalized start time and location that is “different” from the approximate start time and location (i.e. updated departure time)), 
and an added pick-up location for picking up a second user that is different from the planned departure location (paragraphs [0009-0010] teach the driver and riders can negotiate via the server in order to identify a finalized start time and location that is “different” from the approximate start time and location, wherein paragraph [0031] teaches there may be flexible rides and last-minute rides that contain a meeting location and time that is specified at a later stage; Examiner’s Note: The planned departure location is the start location of the driver (specified in the original plan, their home location) and the added pick-up location is the meeting location for the driver and the rider.); 
wherein the trigger request is transmitted prior to commencement of the vehicle to the added pick-up location (paragraph [0054] teaches that when the user connects to the system, the interface device directly allows the rider to update their time and allowing the user to specify they are at their parked car location for departure, thereby allowing the system to notify passengers about their final departure time, as well as in paragraph [0040] teaches the driver can notify the system that they are about to leave; see also: [0045]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang to incorporate the teachings of Grasso to include transmitting, by a computing device, an initial transportation plan of a vehicle of a first user to a server for approval, wherein the initial transportation plan comprises a planned departure time, and a planned departure location; wherein the updated transportation plan comprises an updated departure time that is different from the planned departure time, and an added pick-up location for picking up a second user that is different from the planned departure location; wherein the trigger request is transmitted prior to commencement of the vehicle to the added pick-up location. One would have been motivated to do so in order to improve existing carpooling systems by providing by advanced booking of rides and last minute bookings of rides that are already active (Grasso, [0005]). By incorporating Grasso into Wang, one would have been able to provide flexible transportation with respect to time and location including facilitating recurrent carpool journeys in a work context by permitting colleagues to share rides to their workplace (Grasso, [0022, 0027]). 
However, the combination of Wang and Grasso does not explicitly teach in response to determining that the spatial proximity or the temporal proximity exceeds the respective thresholds, rendering, by the computing device on an interface of the computing device, a notification that the updated transportation plan has not started and an input option in a disabled status, wherein the input option, when enabled, is configured to receive a trigger request indicating that the updated transportation plan is started; in response to determining that the spatial proximity and the temporal proximity are within the respective thresholds, enabling, by the computing device, the input2Application No.: 16/743,071Attorney Docket No. 55KS-322354 Client Ref. No. D18F00053WO-USoption on the interface of the computing device.
From the same or similar field of endeavor, Choksi teaches in response to determining that the spatial proximity or the temporal proximity exceeds the respective thresholds (Fig. 2 and [0043-0044] teach periodically checking to determine whether or not the current location of the computing device of the driver is within a threshold distance or threshold estimated travel time from the location associated with the first task, wherein when the location is not within the threshold, then system displays a task user interface that includes information about the assigned task for the user, and wherein [0036-0039] the location is the pick-up location of the user ; see also: [0009-0010, 0037, 0045-0047]);
rendering, by the computing device on an interface of the computing device, a notification that the updated transportation plan has not started and an input option in a disabled status ([0075] teaches an interface panel can represent a graphic of the given task status, such as by a colored circle indicating the current status, as well as [0045] teaches a panel that was previously minimized or partially occluded can be more prominently displayed once the user is within the threshold distance/time from the task location, such as in [0062] teaches producing a selectable feature titled “Complete Pickup,” which is only selectable for the driver based on the estimated travel time indicator or distance being within the identified threshold; see also: [0009-0010, 0034-0040]), 
wherein the input option, when enabled, is configured to receive a trigger request indicating that the updated transportation plan is started (Fig. 2 and [0043-0045] teach receiving a trigger notification from the service system when the system determines the driver device is within the threshold distance or time, wherein the driver can select or input into the task panel to indicate that the pickup task has be; see also: [0009-0010, 0034-0040]); 
in response to determining that the spatial proximity and the temporal proximity are within the respective thresholds (Fig. 2 and [0043-0044] teach periodically checking to determine whether or not the current location of the computing device of the driver is within a threshold distance or threshold estimated travel time from the location associated with the first task; see also: [0009-0010, 0015, 0037-, enabling, by the computing device, the input2Application No.: 16/743,071Attorney Docket No. 55KS-322354 Client Ref. No. D18F00053WO-USoption on the interface of the computing device ([0037-0038] teach the system can determine the current location of the driver computing device is within a threshold distance or threshold estimated travel time from the location associated with the task, wherein the driver interface can be dynamically altered to provide more important information regarding the task or action the user has to perform, wherein [0039] teaches the dynamically altered interface can include expose information including a selectable feature indicating that the first task action of picking the user up was completed, as well as in Fig. 2 and [0043-0045] teach dynamically altering the task user interface to include a selectable feature that the driver can input to indicate they’ve picked up the rider; see also: [0009-0010, 0015, 0046]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wang and Grasso to incorporate the teachings of Choksi to include in response to determining that the spatial proximity or the temporal proximity exceeds the respective thresholds, rendering, by the computing device on an interface of the computing device, a notification that the updated transportation plan has not started and an input option in a disabled status, wherein the input option, when enabled, is configured to receive a trigger request indicating that the updated transportation plan is started; in response to determining that the spatial proximity and the temporal proximity are within the respective thresholds, enabling, by the computing device, the input2Application No.: 16/743,071Attorney Docket No. 55KS-322354 Client Ref. No. D18F00053WO-USoption on the interface of the computing device. One would have been motivated to do so in order to allow a service provider to view information about services in an organized and effective manner (Choksi, [0002]). By incorporating the interface features of Choksi into Wang, one would have been able to display certain content in prominence for the user based on their current situation, as opposed to simply hiding certain content, which would allow that most pertinent information to be displayed (Choksi, [0009]). 
Regarding claims 25 and 33, the claims recite limitations already addressed by the combination of Wang in view of Grasso in view of Choksi above. Regarding claim 25, Wang teaches one or more non-transitory computer-readable storage media storing instructions executable by one or more processors Regarding claim 33, Wang teaches a system comprising one or more processors and one or more non-transitory computer-readable memories coupled to the one or more processors and configured with instructions executable by the one or more processors to cause the system to perform operations comprising (paragraph [0065] teaches a computer readable storage medium containing computer-executable instructions are executed by a computer). Therefore, claims 25 and 33 are rejected as being unpatentable over Wang in view of Grasso in view of Choksi. 

Regarding claim 12, the combination of Wang, Grasso, and Choksi teach all the limitations of claim 11 above.
Wang further teaches wherein: the vehicle is a private property of the first user (paragraph [0037] teaches the driver may submit information to the system including type of vehicle and insurance information); 
the first user is affiliated with an entity (paragraphs [0038-0039] teach a driver contacts a service provider or vendor for a service contract or work agreement); 
and the first user is in the vehicle during at least a one segment of the planned trip (paragraph [0039] teaches the driver may operate the vehicle, wherein paragraph [0040] teaches the drivers provide the car services).

Regarding claim 13, the combination of Wang, Grasso, and Choksi teach all the limitations of claim 11 above.
	However, Wang does not explicitly teach after receiving a determination that the vehicle has started the trip in compliance with the updated transportation plan and a determination that the vehicle has ended the trip in compliance with the updated transportation plan, obtaining, by the computing device, a reward according to the updated transportation plan.
	From the same or similar field of endeavor, Grasso further teaches after receiving a determination that the vehicle has started the trip in compliance with the updated transportation plan and a determination that the vehicle has ended the trip in compliance with the updated transportation plan, obtaining, by the computing device, a reward according to the updated transportation plan (paragraphs [0058-0059] teach providing incentives to drivers and other participants of the carpooling, wherein the system can track the number of times a driver effectively shares a trip, with how many colleagues, and if this happens on a regular basis, which can be used to reward the drivers by reimbursing part of their expenses; see also: [0060]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wang, Grasso, and Choksi to incorporate the further teachings of Grasso to include after receiving a determination that the vehicle has started the trip in compliance with the updated transportation plan and a determination that the vehicle has ended the trip in compliance with the updated transportation plan, obtaining, by the computing device, a reward according to the updated transportation plan. One would have been motivated to do so in order to provide incentives rewarding car sharing among employees in order to allow the employer to track the success of the carpooling effort and track their progress towards their sustainability goals (Grasso, [0060]). By incorporating the incentive of Grasso into the ridesharing system of Wang, one would have been able to motivate the drivers to participate in a company-based rewarding scheme for car sharing, leading to the system being able to adapt the proposed incentives such that drivers become inclined to adapt to the observed carpooling needs (Grasso, [0058-0059]).

Regarding claim 14, the combination of Wang, Grasso, and Choksi teach all the limitations of claim 12 above.
prior to transmitting the time-based GPS tracking data of the computing device to the server, the method further comprising: determining at least one different user to share the vehicle for at least a portion of the trip, wherein the at least one different user is affiliated with the entity; and causing the at least one different user to receive an invitation to share the vehicle for at least the portion of the trip according to the updated transportation plan. 
From the same or similar field of endeavor, Grasso further teaches prior to transmitting the time-based GPS tracking data of the computing device to the server, the method further comprising: determining at least one different user to share the vehicle for at least a portion of the trip (paragraph [0030] teaches the driver can provide a ride to a number of passengers, including in paragraphs [0038-0040] teach the driver leaves from their home location to pick up each passenger at a defined meeting point, and wherein paragraph [0033] teaches the ride is agreed upon in advance; see also: [0045-0047]), 
wherein the at least one different user is affiliated with the entity (paragraph [0027-0028] teach the carpooling is facilitated for a work context in order to permit colleagues to share rides from their homes to their workplace (i.e. entity)); 
and causing the at least one different user to receive an invitation to share the vehicle for at least the portion of the trip according to the updated transportation plan (paragraphs [0032-0035] teach the flexible rides include recurrent riders who ride on a fixed schedule, as well as individuals who agree in advance, or even last minute riders who agree before the ride begins, and wherein paragraph [0030] teach the passengers can receive the ride information and negotiate accordingly; see also: [0038-0040]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wang, Grasso, and Choksi to incorporate the further teachings of Grasso to include prior to transmitting the time-based GPS tracking data of the computing device to the server, the method further comprising: determining at least one different user to share the 

Regarding claim 15, the combination of Wang, Grasso, and Choksi teach all the limitations of claim 11 above.
Wang further teaches wherein: transmitting the time-based GPS tracking data of the computing device comprises: obtaining at least one of a first current time or a first current location of the computing device (paragraph [0044] teaches the vehicle contains a GPS receiver that communicates with the one or more servers for geolocation tracking processing, which is used to determine an “actual” geolocation and time at the start of the rideshare service); 
transmitting at least one of the first current time or the first current location of the computing device to the server for determining if the vehicle has started the trip in compliance with the updated transportation plan (paragraph [0044] teaches the vehicle contains a GPS receiver that communicates with the one or more servers for geolocation tracking processing, which is used to determine an “actual” geolocation and time at the start of the rideshare service); 
receiving from the server a determination of whether the vehicle has started the trip in compliance with the updated transportation plan (paragraph [0044] teaches the vehicle contains a GPS receiver that communicates with the one or more servers for geolocation tracking processing, ;
obtaining a second current location of the computing device (paragraph [0044] teaches the vehicle contains a GPS receiver that communicates with the one or more servers for geolocation tracking processing, which is used to determine an “actual” geolocation and time at the end of the rideshare service); 
transmitting the second current location of the computing device to the server for determining if the vehicle has ended the trip in compliance with the updated transportation plan (paragraph [0044] teaches the vehicle contains a GPS receiver that communicates with the one or more servers for geolocation tracking processing, which is used to determine an “actual” geolocation and time at the end of the rideshare service); 
and receiving from the server a determination of whether the vehicle has ended the trip in compliance with the updated transportation plan (paragraph [0044] teaches the vehicle contains a GPS receiver that communicates with the one or more servers for geolocation tracking processing, wherein the system can compare the “designated” geolocation and time to the actual geolocation and time for the end of the rideshare request, wherein the driver may be then paid based on the confirmed trip).

Regarding claims 21 and 29, the combination of Wang, Grasso, and Choksi teach all the limitations of claim 11 above.
However, Wang does not explicitly teach wherein the trigger request indicates an onset of the trip.
From the same or similar field of endeavor, Choksi further teaches wherein the trigger request indicates an onset of the trip (Fig. 2 and [0043-0045] teach receiving a trigger notification from the service system when the system determines the driver device is within the threshold distance or time, wherein the driver can select or input into the task panel to indicate that the pickup task has been completed, wherein [0047] teaches the subsequent task is to drop off the package, as well as in [0039] .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wang, Grasso, and Choksi to incorporate the further teachings of Choksi to include wherein the trigger request indicates an onset of the trip. One would have been motivated to do so in order to allow a service provider to view information about services in an organized and effective manner (Choksi, [0002]). By incorporating the interface features of Choksi into Wang, one would have been able to improve safety and reduce distracted driving for the user and vehicle (Choksi, [0015]).

Regarding claim 23, the combination of Wang, Grasso, and Choksi teach all the limitations of claim 11 above.
However, Wang does not explicitly teach wherein the initial transportation plan comprises an initial route, and the updated transportation plan comprises one or more stops added to the initial route.  
From the same or similar field of endeavor, Grasso further teaches wherein the initial transportation plan comprises an initial route (paragraphs [0038-0039] teach a meeting point/departure location and time are published including the driver’s home location as the departure location for home to work trips), 
and the updated transportation plan comprises one or more stops added to the initial route (paragraph [0031] teaches the initial rides are proposed and agreed upon with approximate space and time, and then for each individual trip, the exact time and meeting location (i.e. one or more stops) are specified, and wherein paragraphs [0046-0047] teach the riders can be picked up from home to go to work in the morning).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wang, Grasso, and Choksi to incorporate the further 

Regarding claim 24, the combination of Wang, Grasso, and Choksi teach all the limitations of claim 11 above.
	Wang further teaches wherein the updated transportation plan further comprises an updated departure location (paragraph [0081] teaches receiving a user input request that contains designated locations and times relative to the service where the location input may require establishing the field of acceptability based on one or more adjusted rules, wherein paragraph [0036] teaches the server can in turn communicate with a driver to assign transportation service for picking up a rider (i.e. second user); Examiner’s Note: The updated departure location is the field of acceptability regarding the scale of the pick-up area for the passenger; see also: [0042]), 
and the determining the spatial proximity and the temporal proximity based on the time-based GPS tracking data comprises: determining the spatial proximity between the current location of the computing device and the updated departure location (paragraphs [0047-0049] teach ranges of acceptability relative to the driver for the pickup of the rider based a predetermined distance and/or location of the vehicle’s geolocation to the rider; see also: [0078-0081]), 
and the temporal proximity between a current time and the updated departure time (paragraphs [0047-0049] teach ranges of acceptability relative to the driver for the pickup of the rider based on a predetermined timeframe; see also: [0078-0081]).

Regarding claim 26, the combination of Wang, Grasso, and Choksi teach all the limitations of claim 25 above.
	However, Wang does not explicitly teach wherein the initial transportation plan comprises a planned route, and the updated transportation plan comprises one or more stops added to the planned route.  
From the same or similar field of endeavor, Grasso further teaches wherein the initial transportation plan comprises a planned route (paragraphs [0038-0039] teach a meeting point/departure location and time are published including the driver’s home location as the departure location for home to work trips), 
and the updated transportation plan comprises one or more stops added to the planned route (paragraph [0031] teaches the initial rides are proposed and agreed upon with approximate space and time, and then for each individual trip, the exact time and meeting location (i.e. one or more stops) are specified, and wherein paragraphs [0046-0047] teach the riders can be picked up from home to go to work in the morning).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wang, Grasso, and Choksi to incorporate the further teachings of Grasso to include wherein the initial transportation plan comprises a planned route, and the updated transportation plan comprises one or more stops added to the planned route. One would have been motivated to do so in order to alert passengers in real time about booked rides or rides that match their usual needs, which can be useful in organizations with flexible working hours where people cannot commit their schedules too far in advance (Grasso, [0029]). By incorporating Grasso into Wang, one would have been able to provide flexible transportation with respect to time and location including facilitating recurrent carpool journeys in a work context by permitting colleagues to share rides to their workplace (Grasso, [0022, 0027]).

Regarding claim 27, the combination of Wang, Grasso, and Choksi teach all the limitations of claim 25 above.
However, Wang does not explicitly teach prior to transmitting the time-based GPS tracking data of the vehicle to the server, the operations further comprising: determining at least one different user to share the vehicle for at least a portion of the trip; and causing the at least one different user to receive an invitation to share the vehicle for at least the portion of the trip according to the updated transportation plan.  
From the same or similar field of endeavor, Grasso further teaches prior to transmitting the time-based GPS tracking data of the vehicle to the server, the operations further comprising: 
determining at least one different user to share the vehicle for at least a portion of the trip (paragraph [0030] teaches the driver can provide a ride to a number of passengers, including in paragraphs [0038-0040] teach the driver leaves from their home location to pick up each passenger at a defined meeting point, and wherein paragraph [0033] teaches the ride is agreed upon in advance; see also: [0045-0047]),
and causing the at least one different user to receive an invitation to share the vehicle for at least the portion of the trip according to the updated transportation plan (paragraphs [0032-0035] teach the flexible rides include recurrent riders who ride on a fixed schedule, as well as individuals who agree in advance, or even last minute riders who agree before the ride begins, and wherein paragraph [0030] teach the passengers can receive the ride information and negotiate accordingly; see also: [0038-0040]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wang, Grasso, and Choksi to incorporate the further teachings of Grasso to include prior to transmitting the time-based GPS tracking data of the vehicle to the server, the operations further comprising: determining at least one different user to share the vehicle for at least a portion of the trip; and causing the at least one different user to receive an invitation to share the vehicle for at least the portion of the trip according to the updated transportation plan. One would have 

Regarding claim 28, the combination of Wang, Grasso, and Choksi teach all the limitations of claim 25 above.
Wang further teaches wherein: transmitting the time-based GPS tracking data of the vehicle to the server comprises: obtaining at least one of a first current time or a first current location of the vehicle (paragraph [0044] teaches the vehicle contains a GPS receiver that communicates with the one or more servers for geolocation tracking processing, which is used to determine an “actual” geolocation and time at the start of the rideshare service); 
transmitting at least one of the first current time or the first current location of the vehicle to the server for determining if the vehicle has started the trip in compliance with the updated transportation plan (paragraph [0044] teaches the vehicle contains a GPS receiver that communicates with the one or more servers for geolocation tracking processing, which is used to determine an “actual” geolocation and time at the start of the rideshare service); 
receiving from the server a determination of whether the vehicle has started the trip in compliance with the updated transportation plan (paragraph [0044] teaches the vehicle contains a GPS receiver that communicates with the one or more servers for geolocation tracking processing, wherein the system can compare the “designated” geolocation and time to the actual geolocation and time for the start of the rideshare request, wherein the driver may be then paid based on the confirmed trip); 
obtaining a second current location of the vehicle (paragraph [0044] teaches the vehicle contains a GPS receiver that communicates with the one or more servers for geolocation tracking , 
transmitting the second current location of the vehicle to the server for determining if the vehicle has ended the trip in compliance with the updated transportation plan (paragraph [0044] teaches the vehicle contains a GPS receiver that communicates with the one or more servers for geolocation tracking processing, which is used to determine an “actual” geolocation and time at the end of the rideshare service); 
and6Application No.: 16/743,071 Attorney Docket No.: 55KS-322354Client Ref. No.: D18F00053WO-USreceiving from the server a determination of whether the vehicle has ended the trip in compliance with the updated transportation plan (paragraph [0044] teaches the vehicle contains a GPS receiver that communicates with the one or more servers for geolocation tracking processing, wherein the system can compare the “designated” geolocation and time to the actual geolocation and time for the end of the rideshare request, wherein the driver may be then paid based on the confirmed trip).  

Regarding claim 31, the combination of Wang, Grasso, and Choksi teach all the limitations of claim 25 above.
Wang further teaches wherein the updated transportation plan comprises a planned destination, the time-based GPS tracking data comprises a second current location of the vehicle, and the operations further comprise: determining the vehicle has ended the transportation based on comparing the planned destination with the second current location (paragraph [0044] teaches the vehicle contains a GPS receiver that communicates with the one or more servers for geolocation tracking processing, wherein the system can compare the “designated” geolocation (i.e. planned destination) and time to the actual geolocation (i.e. second current location) and time for the end of the rideshare request, wherein the driver may be then paid based on the confirmed trip).  

Regarding claim 32, the combination of Wang, Grasso, and Choksi teach all the limitations of claim 25 above.
wherein the updated transportation plan further comprises an updated departure location (paragraph [0081] teaches receiving a user input request that contains designated locations and times relative to the service where the location input may require establishing the field of acceptability based on one or more adjusted rules, wherein paragraph [0036] teaches the server can in turn communicate with a driver to assign transportation service for picking up a rider (i.e. second user); Examiner’s Note: The updated departure location is the field of acceptability regarding the scale of the pick-up area for the passenger; see also: [0042]), 
and the determining the spatial proximity and the temporal proximity based on the time- based GPS tracking data comprises: determining the spatial proximity between the current location of the computing device and the updated departure location (paragraphs [0047-0049] teach ranges of acceptability relative to the driver for the pickup of the rider based a predetermined distance and/or location of the vehicle’s geolocation to the rider; see also: [0078-0081]), 
and the temporal proximity between the current time and the updated departure time (paragraphs [0047-0049] teach ranges of acceptability relative to the driver for the pickup of the rider based on a predetermined timeframe; see also: [0078-0081]).

Regarding claim 34, the combination of Wang, Grasso, and Choksi teach all the limitations of claim 33 above.
	Wang further teaches wherein: transmitting the time-based GPS tracking data of the vehicle to the server comprises: obtaining at least one of a first current time or a first current location of the vehicle (paragraph [0044] teaches the vehicle contains a GPS receiver that communicates with the one or more servers for geolocation tracking processing, which is used to determine an “actual” geolocation and time at the start of the rideshare service); 
transmitting at least one of the first current time or the first current location of the vehicle to the server for determining if the vehicle has started the trip in compliance with the updated transportation plan (paragraph [0044] teaches the vehicle contains a GPS receiver that communicates ; 
receiving from the server a determination of whether the vehicle has started the trip in compliance with the updated transportation plan (paragraph [0044] teaches the vehicle contains a GPS receiver that communicates with the one or more servers for geolocation tracking processing, wherein the system can compare the “designated” geolocation and time to the actual geolocation and time for the start of the rideshare request, wherein the driver may be then paid based on the confirmed trip); 
obtaining a second current location of the vehicle (paragraph [0044] teaches the vehicle contains a GPS receiver that communicates with the one or more servers for geolocation tracking processing, which is used to determine an “actual” geolocation and time at the end of the rideshare service),8Application No.: 16/743,071Attorney Docket No.: 55KS-322354 
Client Ref. No.: D18F00053WO-UStransmitting the second current location of the vehicle to the server for determining if the vehicle has ended the trip in compliance with the updated transportation plan (paragraph [0044] teaches the vehicle contains a GPS receiver that communicates with the one or more servers for geolocation tracking processing, which is used to determine an “actual” geolocation and time at the end of the rideshare service); 
and receiving from the server a determination of whether the vehicle has ended the trip in compliance with the updated transportation plan (paragraph [0044] teaches the vehicle contains a GPS receiver that communicates with the one or more servers for geolocation tracking processing, wherein the system can compare the “designated” geolocation and time to the actual geolocation and time for the end of the rideshare request, wherein the driver may be then paid based on the confirmed trip).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
 Bodin et al. (US 20130054139 A1) discloses producing an interface verifying the driver and rider were collocated in order to provide them with reward credits
McKinnon (US 20170178269 A1) discloses the driver application enables the driver to input either a timing option or distance option for allowing the vehicle ID to be displayed to the rider, only when the vehicle reaches the threshold option 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sara G Brown whose telephone number is (469)295-9145. The examiner can normally be reached M-Th 8:00 am- 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571) 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/S.G.B./Examiner, Art Unit 3683                                                                                                                                                                                                        




/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683